Exhibit 10.8

 
 


CORESCO AG SERVICES AGREEMENT
 WITH
 PANEX  RESOURCES INC.





Table of Contents
 
 

    Page   1   General   2      The Services   2        2  Term  2  
 Term
 Minimum Term
 2
2
       3   The Services   2  
 Provision of Services
 Variations
 2
2
     2  4   Premises   2    Customer office area  2        5   Provider not to
accept inducements  3    Inducements  3        6   Payments  3  
 Service payments 
 Invoices and payment
 Payment for variations 
 Payments not wages or salary 
 GST / VAT 
 3
3
3
3
3
       7   Confidentiality  3  
 Obligations of confidentiality 
 Further permitted use and disclosure 
 Exclusions 
 Responsibility for Representatives 
 Undertakings from Representatives 
 Notification of unauthorised use 
 Return of Confidential Information 
 Obligations to continue after Agreement ends
 3
4
4
4
4
4
4
4
       8    Obligations at end of Agreement   4    Return of property   4      
 9   Dispute resolution  4  
 Meeting to attempt to resolve disputes
 Performance of obligations 
 4
4
       10    Miscellaneous   5  
 Approvals and consent 
 Assignment 
 Entire Agreement
 Execution of separate Agreements
 Further acts 
 Governing law and jurisdiction 
 Rights cumulative 
 Severability 
 Waiver 
 5
5
5
5
5
5
5
5
5
       11   Definitions and interpretation  6  
 Definitions
 Interpretation 
 Schedule 1
 Deliverables 
 6
6
6
6
         Execution and date   

 
 

 
Page - 1

--------------------------------------------------------------------------------

 


CORESCO AG SERVICES AGREEMENT
 WITH
 PANEX  RESOURCES INC.







 
Parties
 
 
Panex Resources Inc. (Customer) and Coresco AG (Provider).
 
 
1  
General

 
 
The Services
 
 
1.1  
This Agreement sets out the terms and conditions on which the Provider will
render the Services to the Customer as set out in Schedule 1.

 
 
2  
Term

 
 
Term
 
 
2.1  
This Agreement starts on the Effective Date and will remain in force for the
Term, unless terminated earlier or extended in accordance with this Agreement.

 
 
Minimum Term
 
 
2.2  
This Agreement has a period commencing on the Effective Date and ending 31
December 2015.

 
 
2.3  
The Provider may not terminate this Agreement prior 31 December 2012 unless
Force Majeure events, including personal incapacity, prevent rendering of
Services under this Agreement.

 
 
2.4  
The Customer may not terminate this Agreement prior 31 December 2012 without
payment of Services for this period.

 
 
2.5  
Following the Minimum Term, the Customer may terminate this Agreement by giving
6 months written notice to Provider by way of notice delivered in person and /
or to email address ross.doyle@coresco.ch mailto:doyle.stephen@hotmail.com

 


 
3  
The Services

 
 
Provision of Services
 
 
3.1  
The Provider will render the Services in accordance with this Agreement
exercising due care, skill and judgement, in an efficient and professional
manner and in accordance with accepted professional and business practices.

 
 
Variations
 
 
3.2  
The Customer may at any time request the Provider alter the Services or request
the Provider carry out any work of a character similar to the Services as the
Customer may consider reasonably necessary.  These requests must be in
writing.  The Provider will seek to comply with any such request, provided the
request is reasonably issued and is within the power of the Provider.

 
 
4  
Premises

 
 
Customer office area
 
 
4.1  
The Customer will allow Provider to occupy a desk at the Customer premises (if
required), free of charge.

 
 
4.2  
The Provider must use the Customer office area in a responsible and reasonable
manner and may occupy and use the area in a manner consistent with its current
occupation and use.  The Provider must ensure that the Provider’s employees do
not enter unauthorised areas.

 
 
 
 
Page - 2

--------------------------------------------------------------------------------

 
 
 
5  
Provider not to accept inducements

 
 
Inducements
 
 
5.1  
The Provider will not in any circumstances, either directly or indirectly,
receive or accept any payment or other benefit in money or in kind from any
person;

 
 
5.1.1  
as an inducement or reward for any act in connection with any matter or business
transacted by or on behalf of the Customer; or

 
 
5.1.2  
in any other matter or business transaction with a Customer Company;

 
 
5.1.3  
except with the consent of the Customer.

 
 
6  
Payments

 
 
Service payments
 
 
6.1  
The Customer will pay the Provider for rendering the Services.  The Customer
will make all payments to the Provider in accordance with the rates set out in
Schedule 2.

 
 
Invoices and payment
 
 
6.2  
The Provider must submit monthly invoices to the Customer.  The Customer will
pay all correctly rendered invoices within 15 days or receipt of invoice.

 
 
Payment for variations
 
 
6.3  
If the Customer requests the Provider in writing to alter or vary the Services,
and the Provider has agreed to render those services, the amount payable by the
Customer to the Provider for any variation carried out in accordance with such
direction, will be as agreed by the parties.

 
 
Payments not wages or salary
 
 
6.4  
Payments made by the Customer to the Provider are not wages or salary.  The
Provider acknowledges that:

 
 
6.4.1  
it is responsible for the payment of all income, profit and salary tax payable
in respect of the payments received by it;

 
 
6.4.2  
it must pay its employees and must make any taxation or other deductions
required by law, and it is responsible for paying superannuation, sickness and
leave benefits, payroll tax and workers’ compensation cover in respect of its
employees.

 
 
GST / VAT
 
 
6.5  
A party must pay GST / VAT on a Taxable Supply made to it under this Agreement,
in addition to any consideration (excluding GST / VAT) that is payable for that
Taxable Supply.  It must do so at the same time and in the same way as it is
required to pay the consideration for the Taxable Supply.

 
 
6.6  
A party making a Taxable Supply to another party under this Agreement must issue
a Tax Invoice to the other party, setting out the amount of the GST / VAT
payable by that other party.

 


 
7  
Confidentiality

 
 
Obligations of confidentiality
 
 
7.1  
Where a party (Recipient) receives Confidential Information from the other party
(Disclosing Party) under this Agreement or otherwise in connection with the
Services, the Recipient must:

 
 
7.1.1  
keep the Confidential Information confidential;

 
 
7.1.2  
not use, disclose or reproduce the Confidential Information for any purpose
other than the purposes of this Agreement;

 
 
7.1.3  
not, without Disclosing Party's written consent, disclose Confidential
Information to any person other than its employees, who need the information for
the purposes of this Agreement; and

 
 
7.1.4  
establish and maintain effective security measures to safeguard the Confidential
Information from unauthorised access, use, copying or disclosure.

 
 
 
Page - 3

--------------------------------------------------------------------------------

 
 
 
Further permitted use and disclosure
 
 
7.2  
Notwithstanding clause 7.1, the Recipient may use or disclose Confidential
Information to the extent necessary to:

 
 
7.2.1  
comply with any law, binding directive of a regulator or a court order;

 
 
7.2.2  
comply with the listing rules of any stock exchange on which its securities are
listed; or

 
 
7.2.3  
obtain professional advice in relation to matters arising under or in connection
with this Agreement.

 
 
Exclusions
 
 
7.3  
Clause 7.1 does not apply to Confidential Information:

 
 
7.3.1  
which is in or becomes part of the public domain, otherwise than through breach
of an obligation of confidence;

 
 
7.3.2  
which the Recipient acquires from a third party where that third party was
entitled to disclose it.

 
 
Responsibility for Representatives
 
 
7.4  
The Recipient must ensure that its employees do not do, or omit to do anything,
which if done or omitted to be done by the Recipient, would breach this clause.

 
 
Undertakings from Representatives
 
 
7.5  
The Disclosing Party may at any time require any employees of the Recipient
engaged in the performance of obligations under this Agreement to give written
undertakings in a form prepared by the Disclosing Party relating to the
non-disclosure of the Confidential Information and the Recipient must promptly
arrange for all such undertakings to be given.

 
 
Notification of unauthorised use
 
 
7.6  
The Recipient must immediately notify the Disclosing Party of any potential,
suspected or actual unauthorised use, copying or disclosure of the Confidential
Information.

 
 
Return of Confidential Information
 
 
7.7  
The Recipient must immediately on demand, or on completion or termination of
this Agreement, return to the Disclosing Party any documents in its possession,
power or control containing Confidential Information.  Subject to clause 7.2,
the Recipient must not retain copies of any Confidential Information in any
form.

 
 
Obligations to continue after Agreement ends
 
 
7.8  
All obligations of confidence set out in this Agreement continue in full force
and effect after the Agreement set out in this Agreement ends.

 


 
8  
Obligations at end of Agreement

 
 
Return of property
 
 
8.1  
When the Agreement ends, the Provider must immediately return all of the
Customers equipment, information, documents, records and other property used by
it in the provision of the Services or otherwise in the Customers possession or
control.  Provided however that the Provider may retain copies of any documents
required for its taxation or accounting records and provided also that the
Provider will allow the Customer access to any original document as the Customer
may require from time to time to satisfy any enquiry from the taxation
authorities, government or listed agency.

 
 
9  
Dispute resolution

 
 
Meeting to attempt to resolve disputes
 
 
9.1  
If a dispute arises under this Agreement, either party may at any time give
written notice to the other requesting that a meeting take place to seek to
resolve the dispute.  Representatives of both parties must meet within
3 business days of the notice and endeavour to resolve the dispute.  If such
meeting does not take place or if after 3 business days of the meeting the
dispute remains unresolved, either party may pursue its rights at law.

 
 
Performance of obligations
 
 
9.2  
During a dispute, each party must continue to perform its obligations under this
Agreement.

 
 
 
Page - 4

--------------------------------------------------------------------------------

 
 
 
10  
Miscellaneous

 
 
Approvals and consent
 
 
10.1  
Except where the contrary is stated in this Agreement, a party may give or
withhold an approval or consent to be given under this Agreement in that party’s
absolute discretion and subject to those conditions determined by the party.  A
party is not obliged to give its reasons for giving or withholding consent or
for giving consent subject to conditions.  Where this Agreement refers to a
matter being to the ‘satisfaction’ of a party, this means to the satisfaction of
that party in its absolute discretion.

 
 
Assignment
 
 
10.2  
Except as expressly permitted by this Agreement, a party must not assign any of
its rights without the prior written consent of the other parties.  That consent
may be given or withheld at a party’s absolute discretion.

 
 
Entire Agreement
 
 
10.3  
This Agreement contains everything the parties have agreed on in relation to the
matters it deals with.  No party can rely on an earlier document, or anything
said or done by another party, or by a director, officer, agent or employee of
that party, before this document was executed, except where permitted by law.

 
 
Execution of separate Agreements
 
 
10.4  
This Agreement is properly executed if each party executes either this Agreement
or an identical Agreement.  In the latter case, this Agreement takes effect when
the separately executed Agreements are exchanged between the parties.

 
 
Further acts
 
 
10.5  
Each party must promptly execute all Agreements and do all things that another
party from time to time reasonably requests to affect, perfect or complete this
Agreement and all transactions incidental to it.

 
 
Governing law and jurisdiction
 
 
10.6  
This document is governed by and is to be construed in accordance with the laws
of Zug, Switzerland.  Each party irrevocably and unconditionally submits to the
exclusive jurisdiction of the courts of this place.

 
 
Rights cumulative
 
 
10.7  
Except when the contrary is stated in this Agreement, the rights of a party
under this Agreement are cumulative and are in addition to the other rights of
that party.

 
 
Severability
 
 
10.8  
If a clause or part of a clause of this Agreement can be read in a way that
makes it illegal, unenforceable or invalid, but can also be read in a way that
makes it legal, enforceable and valid, it must be read in the latter way.  If
any clause or part of a clause is illegal, unenforceable or invalid, that clause
or part is to be treated as removed from this document, but the rest of this
document is not affected.

 
 
Waiver
 
 
10.9  
The fact that a party fails to do, or delays in doing, something the party is
entitled to do under this Agreement, does not amount to a waiver of any
obligation of, or breach of obligation by, another party.  A waiver by a party
is only effective if it is in writing.  A written waiver by a party is only
effective in relation to the particular obligation or breach in respect of which
it is given.  It is not to be taken as an implied waiver of any other obligation
or breach or as an implied waiver of that obligation or breach in relation to
any other occasion.

 
 
 
 
Page - 5

--------------------------------------------------------------------------------

 
 
 
11  
Definitions and interpretation

 
Definitions
 
 
11.1  
In this Agreement the following definitions apply:

 
 
Confidential Information means any information provided by the Disclosing Party
to the Recipient.  It includes:
 
 
(a)  
all confidential business information, documents, records, reports, technical
information, forecasts, operational or financial information, customer and
supplier information, trading performance, staff information, organisational and
processes information, business plans and information about business
opportunities, trade secrets and know-how;

 
 
(b)  
Discoveries;

 
 
(c)  
Intellectual Property; and

 
 
(d)  
the terms and conditions of this Agreement.

 
 
It does not include information which is in or becomes part of the public
domain, other than through a breach of this Agreement or an obligation of
confidence owed to the Disclosing Party; or which the Recipient can prove
written documentation was independently acquired or developed without breaching
any of the obligations set out in this Agreement.
 
 
Discoveries mean all inventions, improvements, innovations, modifications and
discoveries which the Provider makes, either alone or in conjunction with others
either:
 
 
(a)  
in the course of the Agreement; using, or not using, the Confidential
Information;

 
 
(b)  
or in connection with any matter relating to the affairs or business of the
Customer, whether or not capable of being protected as intellectual property at
law.

 
 
Effective Date means the 1 December 2011.
 
 
Services mean the services to be provided to the Customer under this Agreement
in order to provide the Deliverables as set out in Schedule 1.
 
 
Term means the period of time determined in accordance with clause 2.
 
 
Interpretation
 
 
11.2  
In the interpretation of this Agreement, the following provisions apply unless
the context otherwise requires:

 
 
11.2.1  
Headings are inserted for convenience only and do not affect the interpretation
of this Agreement.

 
 
11.2.2  
A reference to a clause, part, schedule or attachment is a reference to a
clause, part, schedule or attachment of or to this Agreement.

 
 
11.2.3  
An expression importing a natural person includes any company, trust,
partnership, joint venture, association, body corporate or governmental agency.

 
 
11.2.4  
A word which denotes the singular denotes the plural, a word which denotes the
plural denotes the singular, and a reference to any gender denotes the other
genders.

 
 
11.2.5  
References to the word ‘include’ or ‘including’ are to be construed without
limitation.

 
 
11.2.6  
A reference to this Agreement includes the Agreement recorded in this Agreement.

 
 
11.2.7  
Any schedules and attachments form part of this Agreement.

 
 
 
 
Page - 6

--------------------------------------------------------------------------------

 

 
 
Schedule 1
 
 
Deliverables
 
 
Services to be provided under this Agreement are assisting the Customer as
requested with:
 
 
1.  
Corporate Office Services

 
 
a.  
Receptionist, answering service and administration

 
 
b.  
Web site maintenance, support, announcements and investor relations

 
 
c.  
Fully serviced office available for Board of Director, Investor and Executive
meetings

 
 
d.  
Corporate office establishment includes a initial and ongoing review of internal
systems and document management, and focuses on set up of new procedures and
systems, development of compliance check lists and the execution of a
transitional plan to ensure a well governed and managed organisation from day 1

 
 


 
 
2.  
Corporate Administration Services

 
 
a.  
Banking infrastructure setup, treasury management and ongoing execution with
global banking partners including compliance with international money laundering
and embargos

 
 
b.  
Treasury, banking and payment transactional document management and execution

 
 
c.  
Bookkeeping activities such as attending to the payment of creditors, including
a review of authorizations and transactions, preparation and distribution of
invoices, banking and processing of debtor and other receipts, reconciliation of
the bank, debtors, creditors and payroll clearing accounts, correspondence with
other entities regarding various bookkeeping issues, including inter-company and
parent loan account reconciliations and quarterly reconciliation of foreign
exchange differences.  Files are maintained in a consistent, orderly and
transparent manner with secure document storage and data recovery systems.

 
 
d.  
Accounting activities such as coordinating the information flow to prepare
financial information required to meet statutory obligations and board reporting
requirements, quarterly reconciliation of all balance sheet balances and key
profit and loss data, preparation of quarterly financial statements, including
balance sheet, profit and loss, cash flows and other information as required,
meeting the parent entity reporting deadlines and reporting in a format that is
conducive to simplifying the consolidation of the quarterly data and preparation
of consolidated reports and any liaison with subsidiaries required for this.

 
 
e.  
Additional banking services organised such as capital pooling and short term
money management

 
 
 
3.  
Corporate CFO Services

 
 
a.  
Quarterly and Annual reporting requirements including management of Annual
audited financial accounts and auditor management

 
 
b.  
Collaboration and management with auditors to satisfy continuous disclosure
requirements

 
 
c.  
Ensure and manage compliance with various regulatory authorities including
taxation and duties

 
 
d.  
Strict corporate governance management and internal controls that are designed
for safeguarding assets against unauthorised use or disposition; for maintaining
proper accounting records; and for the reliability of financial information used
within the business or for publication.

 
 
e.  
Company Secretarial services that maintain legally required minutes, resolutions
and records; AGM and Investor management

 
 
f.  
Communication with Shareholders is given high priority.  Extensive information
about activities will be provided in Annual Report and Accounts and Interim
Reports and we engage in and manage regular dialogue with institutional
investors and enquiries from individuals on matters relating to their
shareholdings in an informative and timely manner.

 
 
g.  
CEO, CFO and Company Secretary experience from minor exploration projects to
$100B turnover businesses

 
 
 
 
Page - 7

--------------------------------------------------------------------------------

 


 
 
4.  
Corporate Finance (on a as-requested and quoted basis)

 
 
a.  
Project finance and management including budgeting, forecasting, cost estimates
and management of exploration programs, for regional and local scale programs
covering a wide range of commodities and sizes.  Experience with small
exploration budgets to billion dollar projects

 
 
b.  
Capital raisings and communication with transfer agent as needed

 
 
c.  
Road shows and marketing

 
 
d.  
M&A, Due diligence and legal counsel and representation

 
 
e.  
Initial Website development and company branding and media strategy
establishment

 
 
f.  
Management of joint venture and shareholding issue

 
 
g.  
Pre and post listing project services on most exchanges

 
 


 
 
  Schedule 2
 
Monthly rate to be paid monthly in advance (EXCLUDING GST / VAT)
Corporate Office
Corporate Administration and CFO Services
 
3,000 CHF
7,000 CHF
 
Travel, accommodation, incidentals’ and third party costs to be charged at cost
incurred
At cost
Corporate Finance as requested
Quoted basis
Total
10,000 CHF plus costs





 

 
 
Page - 8

--------------------------------------------------------------------------------

 


Execution and date
 
Executed as an Agreement dated 14 March 2012.
 
Executed by CUSTOMER by authorised signatories:
 
. . . . /s/ Klaus Eckhof. . . . . . . . . . . . . . . . . . . . . . . . . . .
Signature of authorised signatory
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Signature of authorised signatory
Klaus Eckhof
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Name

 


 
Executed by CORESCO AG
 
. . . . /s/ Ross Doyle . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Signature of director
. . . . /s/ Mark Gusson. . . . . . . . . . . . . . . . . . . . . . . . . . . .
Signature of Witness
Ross Doyle
Mark Gusson

 


 



 
Page - 9

--------------------------------------------------------------------------------

 



 